Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
The amendments and remarks filed on 3/16/2021 have been received and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite as to the terms “includes” and “including”.  Such terms indicate a narrower limit within a broader limit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, 9-11,13 and 16 is/are rejected under 35 U.S.C. 102(a)(l)/(a)(2) as being anticipated by Isobe et al. (US 2009/0123449).
Regarding claim 1, Isobe discloses a method of inhibiting and/or dispersing a biofilm (Isobe, Paras. [0018];[0021];[0022] method of suppressing biofilm formation by using a biofilm controlling composition ... the composition removes and prevents the adherence of biofilm on a surface), comprising: administering a composition to a biofilm on a surface (Isobe, Para. [0055] the composition is applied onto the surface of an object comprising a biofilm by spraying), wherein the composition comprises a boric acid (Isobe, Para. [0048] the biofilm controlling composition includes boric acid compounds such as boric acid as an enzyme stabilizer); and dispersing the biofilm using the composition (Isobe, Paras. [0021];[0022] the biofilm controlling composition removes biofilm on a surface; Para. [0055]).

7.    Regarding claim 2, Isobe discloses the method of claim 1, wherein the biofilm comprises a plurality of microorganisms coupled together (Isobe, Para. [0050] biofilms are composed of bacterial cells).

8.    Regarding claim 3 (as best interpreted), Isobe discloses the method of claim 1, further comprising dispersing the biofilm by uncoupling at least some of a plurality of microorganisms (Isobe, Paras. [0021];[0022] the biofilm controlling composition removes biofilm on a surface; Para. [0050] biofilms are composed of bacterial cells).

9.    Regarding claim 4, Isobe discloses the method of claim 1, wherein boric acid comprises H3B03 (Isobe, Para. [0048] the biofilm controlling composition includes boric acid compounds such as boric acid as an enzyme stabilizer).


Regarding claim 1, Isobe discloses a method of inhibiting and/or dispersing a biofilm (Isobe, Paras. [0018];[0021];[0022] method of suppressing biofilm formation by using a biofilm controlling composition ... the composition removes and prevents the adherence of biofilm on a surface), comprising: administering a composition to a biofilm on a surface (Isobe, Para. [0055] the composition is applied onto the surface of an object comprising a biofilm by spraying), wherein the composition comprises a boric acid (Isobe, Para. [0048] the biofilm controlling composition includes boric acid compounds such as boric acid as an enzyme stabilizer); and dispersing the biofilm using the composition (Isobe, Paras. [0021];[0022] the biofilm controlling composition removes biofilm on a surface; Para. [0055]).
  Regarding claim 9, Isobe discloses the method of claim 1, wherein at least a portion of the composition is dissolved in a solvent, and wherein the solvent comprises water (Isobe, Para. [0048] the biofilm controlling composition is prepared with a solvent such as water).

12.    Regarding claim 10, Isobe discloses the method of claim 1, further comprising administering to the surface an antimicrobial treatment (Isobe, Paras. [0018];[0021];[0022] method of suppressing biofilm formation by using a biofilm controlling composition ... the composition removes and prevents the adherence of biofilm on a surface; Paras. [0050];[0051] the composition further includes an antimicrobial agent).

13.    Regarding claim 11, Isobe discloses the method of claim 1, further comprising administering to the surface an antimicrobial treatment, wherein the antimicrobial treatment comprises at least one 
14.    Regarding claim 13, Isobe discloses the method of claim 1, wherein the surface comprises at least a portion of a medical device (Isobe, Para. [0058] surface treated includes medical devices susceptible to biofilm formation).
15.    Regarding claim 16, Isobe discloses the method of claim 1, wherein the surface comprises at least a portion of equipment associated with the food industry (Isobe, Para. [0058] the composition can be applied to food manufacturing plants).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Barbeau teaches a composition for removing biofilms (Barbeau, Abstract), and teaches w/v concentration (Barbeau, Paras. [0013];[0019] for removing biofilms includes 0.5% boric acid from a long list of acids ... "all percentages representing final weightier volume concentrations"). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include w/v concentration of boric acid as taught by Barbeau. The motivation would.have been to provide a composition for removing biofilms on medical and dental devices within a period of 1 to 18 hours (Barbeau, Para. [0012]).

21. Regarding claim 7, Isobe discloses the method of claim 1, wherein at least a portion of the composition is dissolved in a solvent, and wherein the boric acid has a 0.4% to 1.1% or 0.5% to 1.0% concentration (Isobe, Para. [0048] the biofilm controlling composition is prepared with a solvent and an enzyme stabilizer/component D such as boric acid; Para. [0049] the biofilm controlling composition includes 0.01 to 20% by weight of component D). Isobe fails to explicitly disclose w/v concentration. However, Barbeau teaches a compositions for removing biofilms (Barbeau, Abstract), and teaches w/v concentration (Barbeau, Paras. [0013];[0019], which includes 0.5% boric acid 
Regarding claim 8, Isobe discloses the method of claim 1, wherein at least a portion of the composition is dissolved in a solvent, and wherein the boric acid has about a 0.1% to about a 5% concentration (Isobe, Para. [0048] the biofilm controlling composition is prepared with a solvent and an enzyme stabilizer/component D such as boric acid; Para. [0049] the biofiim controlling composition includes 0.01 to 20% by weight of component D). Isobe fails to explicitly disclose w/v concentration. However, Barbeau teaches a compositions for removing biofilms (Barbeau, Abstract), and teaches w/v concentration (Barbeau, Paras. [0013];[0019] of 0.5% boric acid from a long list of acids ... "all percentages representing final weight per volume concentrations"). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include w/v concentration of boric acid as taught by Barbeau. The motivation would have been to provide a composition for removing biofilms on medical and dental devices within a period of 1 to 18 hours (Barbeau, Para. [0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 2009/0123449) in view of Akeso Biomedical Inc.

26.    Regarding claim 12, Isobe discloses the method of claim 1, but fails to explicitly disclose wherein the surface comprises at least a portion of a maritime vessel. However, Akeso teaches an antimicrobial compositions for removing biofiim on a surface (Akeso, Abstract; Para. [0011]), and teaches wherein the surface comprises at least a portion of a maritime vessel (Akeso, Paras. [0023];[0351] treating a surface with biofiim with a composition for removing biofiim ... treated surface incudes boat hulls, i.e. maritime structure). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include wherein the surface comprises at least a portion 

27.    Regarding claim 14, Isobe discloses the method of claim 1, wherein the surface comprises at least a portion of a surface of an animal (Isobe, Para. [0058] the composition may be included in mouth care agents intended for humans). Isobe fails to explicitly disclose an otic surface. However, Akeso teaches a compositions for removing biofiim on a surface (Akeso, Abstract; Para. [0011]), and teaches an otic surface (Akeso, Paras. [0019];[0369];[0370];[0371] the composition is used for treating an ear infection, otitis externa, or otitis media that is associated with a biofiim by administering the composition ... composition can be administered topically; Paras. [0468];[0469] composition includes a topical carrier for applying active agent at the site at which action is required, i.e. composition can be applied to the ear for removing biofiim). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include treating an otic surface as taught by Akeso. The motivation would have been to provide a composition for removing biofilms and treating diseases that are associated with biofiim buildup (Akeso, Para. [0022]).

28.    Regarding claim 15, Isobe discloses the method of claim 1, but fails to explicitly disclose wherein the surface comprises at least a portion of a petroleum industrial pipeline. However, Akeso teaches an antimicrobial compositions for removing biofiim on a surface (Akeso, Abstract; Para. [0011J), and teaches wherein the surface comprises at least a portion of a petroleum industrial pipeline (Akeso,

Paras. [0023];[0351] treating a surface with biofiim with a composition for removing biofiim ... treated surface incudes oil and gas pipelines such as fracking pipes), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include wherein the 
29.    Regarding claim 17, Isobe discloses the method of claim 1, but fails to explicitly disclose wherein the biofiim is formed by Proteobacteria, in the same embodiment. However, in a differing embodiment, Isobe teaches wherein the biofiim is formed by Proteobacteria (Isobe, Para. [0081] Table 3-1 a surface with a biofiim formed by Pseudomonas aeruginosa is treated with a composition containing
sodium borate, i.e. a boron acid compound ... Pseudomonas aeruginosa is inherently a gram negative proteobacteria). Further, Akeso teaches a compositions for removing biofiim on a surface (Akeso, Abstract; Para. [0011]), and teaches wherein the biofiim is formed by Proteobacteria (Akeso, Para. [0367] the biofiim that is inhibited or disrupted includes biofiim formed by proteobacteria). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include wherein the biofiim is formed by Proteobacteria as taught by Akeso. The motivation would have been to provide a composition for removing biofilms and treating diseases that are associated with biofiim buildup (Akeso, Para. [0022]).
Regarding claim 18, Isobe discloses the method of claim 1, but fails to explicitly disclose wherein the biofilm is formed by Gram-negative bacteria, in the same embodiment. However, in a differing embodiment, Isobe teaches wherein the biofilm is formed by Gram-negative bacteria (Isobe, Para.

[0081] Table 3-1 a surface with a biofilm formed by Pseudomonas aeruginosa is treated with a composition containing sodium borate, i.e. a boron acid compound ... Pseudomonas aeruginosa is inherently a gram negative proteobacteria). Further, Akeso teaches a compositions for removing 
Regarding claim 19, isobe discloses the method of claim 1, but fails to explicitly disclose wherein the biofilm is formed by Firmicutes. However, Akeso teaches a compositions for removing biofilm on a surface (Akeso, Abstract; Para. [0011]), and teaches wherein the biofilm is formed by Firmicutes (Akeso, Paras. [0250];[0361];[0367] the biofilm that is inhibited or disrupted includes biofilm formed by S. aureus ... Staphylococcus aureus is inherently a Firmicutes). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include wherein the biofilm is formed by Firmicutes as taught by Akeso. The motivation would have been to provide a composition for removing biofilms and treating diseases that are associated with biofilm buildup (Akeso, Para. [0022]). Regarding claim 20, Isobe discloses the method of claim 1, but fails to explicitly disclose wherein the biofilm is formed by Gram-positive bacteria. However, Akeso teaches an antimicrobial compositions for removing biofilm on a surface (Akeso, Abstract; Para. [0011]), and teaches wherein the biofilm is formed by Gram-positive bacteria (Akeso, Paras [0250];[0366] the biofilm that is inhibited or disrupted includes biofilm formed by a gram positive bacteria). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isobe to include wherein the biofilm is formed by Gram-positive bacteria as taught by Akeso. The motivation would have been to provide a composition for removing biofilms and treating diseases that are associated with biofilm buildup (Akeso, Para. [0022]).
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “Isobe clearly teaches the use of “boric acid55 as only an “enzyme stabilizer” in the context of Isobe. For instance, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617